Cohn, J.
(dissenting in part). While in the main, I am in accord with the well considered opinion of my associate Mr. Justice Beegan, I think that in one respect the commission’s order is unauthorized.
Subdivision (g) of paragraph 2 of the commission’s order is improper in that it requires petitioner to maintain a record of the names and addresses of all persons who apply for opportunities to work through the petitioner for a period of one year from the date of the order, together with a full statement of the action taken by petitioner in connection with such applications, including the job openings to which each applicant was referred; the result of such referral, and all job orders placed with petitioner for a period of one year from the date of the order including as to each job order the name and the address of the employer placing the job order, the job specifications and names of the job applicants referred in response to such job order and the result of such referrals. That part of the order is punitive in character and places petitioner, in effect, on probation for a period of one year. Such an order is beyond the jurisdiction of the commission, which is authorized under section 297 of the Executive Law (L. 1945, ch. 118, § 1, as amd. by L. 1952, ch. 285, § 7) only to require a respondent to cease and desist from an *362unlawful employment practice and to take affirmative action, including Mring, reinstatement or upgrading of employees, including a requirement for report of the manner of compliance.
Accordingly, I vote to modify to the extent of eliminating subdivision (g) of paragraph 2 of the commission’s order and in all other respects to affirm.
Callahan and Beeitel, JJ., concur with Beegan, J.; Cohn, J., dissents in part in opinion, in which Does, J. P., concurs.
Order affirmed.